           Case 1:21-cv-05112-LTS Document 3 Filed 07/21/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JOHN ASMODEO,
                               Petitioner,
                                                                   21-CV-5112 (LTS)
                   -against-
                                                                  TRANSFER ORDER
JOHN/JANE DOE,
                               Respondent.

LAURA TAYLOR SWAIN, Chief United States District Judge:

       Petitioner, who is currently incarcerated at F.C.I. Danbury, brings this pro se petition for

a writ of habeas corpus under 28 U.S.C. § 2241, seeking credit for time that he spent in pretrial

detention in Putnam County. 1 For the following reasons, this petition is transferred to the United

States District Court for the District of Connecticut.

       In order to entertain a habeas corpus petition under 28 U.S.C. § 2241, a court must have

jurisdiction over the custodian. See Braden v. 30th Judicial Circuit Court of Kentucky, 410 U.S.

484, 494-95 (1973) (writ of habeas corpus does not act upon the prisoner who seek relief, but

upon his or her custodian). Thus, the jurisdiction of a habeas petition challenging a petitioner’s

physical confinement generally lies in the district of his confinement. Rumsfeld v. Padilla, 542

U.S. 426, 442 (2004). Petitioner is currently detained at F.C.I. Danbury, which is located in the

judicial district of the United States District Court for Connecticut. Therefore, in the interest of

justice, this Court transfers this petition to the District of Connecticut. See 28 U.S.C. § 1406(a).

       The Clerk of Court is further directed to transfer this action to the United States District

Court for the District of Connecticut. Whether Petitioner should be permitted to proceed further



       1
        Petitioner filed a motion under 28 U.S.C. § 2255 challenging his conviction, which is
pending in this District. See Asmodeo v. United States, ECF 7:20-CV-8330 (VB) (S.D.N.Y.)
              Case 1:21-cv-05112-LTS Document 3 Filed 07/21/21 Page 2 of 2




without payment of fees is a determination to be made by the transferee court. 2 This order closes

this case.

         The Clerk of Court is directed to mail a copy of this order to Petitioner and note service

on the docket.

         The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that any appeal from this order

would not be taken in good faith, and therefore in forma pauperis status is denied for the purpose

of an appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

Dated:       July 21, 2021
             New York, New York
                                                              /s/ Laura Taylor Swain
                                                           LAURA TAYLOR SWAIN
                                                         Chief United States District Judge




         2
             Petitioner did not submit an application for leave to proceed in forma pauperis.

                                                    2
